 



Exhibit 10.10
FORM OF
STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
STEWART ENTERPRISES, INC.
2007 STOCK INCENTIVE PLAN
     THIS AGREEMENT (the “Agreement”) is effective as of                      by
and between Stewart Enterprises, Inc., a Louisiana corporation (“SEI”), and
                                         (“Optionee”).
     WHEREAS, SEI maintains the 2007 Stock Incentive Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of SEI (the
“Committee”) may, among other things, grant options or delegate its authority to
grant options to purchase shares of SEI’s Class A common stock, no par value per
share (the “Common Stock”), to key employees of SEI and its subsidiaries
(collectively, the “Company”) as the Committee may determine, subject to terms,
conditions, or restrictions as it may deem appropriate;
     WHEREAS, pursuant to the Plan, the Company has granted options to the
Optionee, as described herein.
     NOW, THEREFORE, in consideration of the premises, it is agreed by and
between the parties as follows:
1.
GRANT OF OPTION
     In consideration of future services, SEI hereby grants to Optionee,
effective                      (the “Date of Grant”) the right, privilege and
option to purchase                      shares of Common Stock (the “Option”) at
an exercise price of                      per share (the “Exercise Price”). The
Option shall be exercisable at the time specified in Section 2 below. The Option
is a non-qualified stock option and shall not be treated as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2.
TIME OF EXERCISE
     2.1 Subject to the provisions of the Plan and the other provisions of this
Agreement and subject to the Optionee remaining employed by the Company on the
applicable dates, the Optionee shall be entitled to exercise the Option as
follows:

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Option shall become accelerated and
immediately exercisable in full in the event of a Change of Control (as defined
in the Plan) of SEI. The Option shall expire and may not be exercised later than
___.
     2.2 If Optionee’s employment is terminated, the Option may be exercised,
but only to the extent exercisable at the time of termination, within the
periods specified below, but no later than                     :
     (a) In the event of
               (i) death,
               (ii) disability within the meaning of Section 22(e)(3) of the
Code,
               (iii) retirement on or after reaching age 65,
               (iv) early retirement with the approval of the Board of Directors
or
               (v) any termination, other than termination for “cause,” after
Optionee has completed 15 or more continuous years of full-time service with the
Company,
the Option must be exercised within one year following termination of
employment, after which time the Option shall terminate.
     (b) In the event of termination for any other reason, the Option may be
exercised, but only to the extent exercisable at the time of termination, within
30 days following termination of employment, after which time the Option shall
terminate.
Any portion of the Option that is not yet exercisable at the time of termination
of employment shall terminate immediately upon termination of employment.
     2.3 The term “cause” shall mean (a) Optionee’s breach of any written
employment agreement between Optionee and SEI or a subsidiary or (b) the willful
engaging by Optionee in gross conduct injurious to SEI or the subsidiary that
employs Optionee, which in either case is not remedied within 10 days after SEI
or the employing subsidiary provides written notice to the Optionee of such
breach or willful misconduct.
3.
METHOD OF EXERCISE OF OPTION
     Optionee may exercise all or a portion of the Option by delivering to SEI a
signed written notice of his intention to exercise the Option, specifying
therein the number of shares to be purchased. Upon receiving such notice, and
after SEI has received payment of the Exercise Price in the form permitted in
the Plan, including payment by means of a broker-assisted cashless exercise
effected in accordance with procedures established by SEI, the appropriate
officer of

2



--------------------------------------------------------------------------------



 



SEI shall cause the transfer of title of the shares purchased to Optionee on
SEI’s stock records and cause to be issued to Optionee a stock certificate for
the number of shares being acquired. Optionee shall not have any rights as a
shareholder until the stock certificate is issued to him.
4.
NON-TRANSFERABILITY
     The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution, pursuant to a domestic relations
order or as otherwise permitted in the Plan. The Option shall not be subject to
execution, attachment or similar process.
5.
TAXES
     Upon the exercise of all or any portion of the Option, the Optionee must
deliver to SEI the amount of income tax withholding required by law. Subject to
the terms of the Plan, the Optionee may satisfy the tax withholding obligation
by delivering currently owned shares of Common Stock or by electing to have SEI
withhold from the shares the Optionee otherwise would receive upon exercise
shares of Common Stock having a value equal to the minimum amount required to be
withheld. The value of the shares to be withheld or delivered shall be based on
the Fair Market Value (as defined in the Plan) of the Common Stock on the date
that the amount of tax to be withheld is determined (the “Tax Date”). Further,
the Optionee must notify SEI prior to the Tax Date if the withholding tax
obligation will be satisfied by the delivery or withholding of shares.
Notwithstanding the terms of the Plan, the Optionee’s right to handle the
payment of withholding taxes in the manner described in this Section 3 may not
be revoked by the Committee.
6.
NO CONTRACT OF EMPLOYMENT INTENDED
     Nothing in this Agreement shall confer upon Optionee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate Optionee’s employment relationship with the Company at
any time.
7.
BINDING EFFECT
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators and
successors.
8.
INCONSISTENT PROVISIONS
     The Option granted hereby is subject to the provisions of the Plan as in
effect on the date hereof and as it may be amended. If any provision of this
Agreement conflicts with a provision of the Plan, the Plan provision shall
control. If any provision of this Agreement relating to the Option conflicts
with any provision of any employment or change of control agreement between

3



--------------------------------------------------------------------------------



 



the Company and Optionee, the provision in the employment or change of control
agreement shall control.
9.
GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.
10.
SEVERABILITY
     If any term or provision of this Agreement, or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Optionee and SEI intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law. Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
11.
ENTIRE AGREEMENT; MODIFICATION
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of the Agreement shall be void
and ineffective for all purposes.
     By Optionee’s signature below, Optionee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions thereof. Optionee agrees to accept as binding, conclusive and final
all decisions or interpretations of the Compensation Committee upon any
questions arising under the Plan or this Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

            STEWART ENTERPRISES, INC.
      By:           James W. McFarland,        Chairman of the Compensation
Committee
of the Board of Directors     

5